NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                 __________________________

         COMPUTER CACHE COHERENCY
               CORPORATION,
               Plaintiff-Appellant,
                                   v.
                  INTEL CORPORATION,
                    Defendant-Appellee.
      --------------------------------------------------------------
          COMPUTER CACHE COHERENCY
                        CORPORATION,
                        Plaintiff-Appellant,
                                   v.
        VIA TECHNOLOGIES, INC. AND VIA
           TECHNOLOGIES, INC. (USA),
               Defendants-Appellees.
                 __________________________

                      2010-1040, -1041
                 __________________________

   Appeals from the United States District Court for the
Northern District of California in case nos. 05-CV-1766
and 05-CV-1668, Senior Judge Ronald M. Whyte.
             ___________________________

                Decided: September 22, 2010
COMPUTER CACHE   v. INTEL CORP                             2


               ___________________________

   LAWRENCE M. HADLEY, Hennigan, Bennett & Dorman
LLP, of Los Angeles, California, argued for plaintiff-
appellant. With him on the brief were MIEKE K.
MALMBERG and OMER SALIK.

    LAUREN B. FLETCHER, Wilmer Cutler Pickering Hale
and Dorr LLP, of Boston, Massachusetts, argued for
defendant-appellee Intel Corporation. With her on the
brief were WILLIAM F. LEE; and ARTHUR W. COVIELLO. Of
counsel on the brief were TINA M. CHAPPELL, Intel Corpo-
ration, of Chandler, Arizona; KARL J. KRAMER, Morrison &
Forrester, of Palo Alto, California; and HECTOR G.
GALLEGOS, Morris & Forrester, of Los Angeles, California.

    JULIE M. HOLLOWAY, Wilson Sonsini Goodrich &
Rosati, of Palo Alto, California, argued for defendants-
appellees Via Technologies, Inc., et al. With her on the
brief was MONICA MUCCHETTI ENO.
               __________________________

  Before RADER, Chief Judge, and LOURIE and BRYSON,
                   Circuit Judges.
RADER, Chief Judge.
     The United States District Court for the Northern
District of California granted Intel Corporation’s (“Intel”),
Via Technologies, Inc.’s and Via Technologies, Inc. (USA)’s
(collectively, “Via”) motions for summary judgment of non-
infringement of Computer Cache Coherency Corporation’s
(“CCCC”) U.S. Patent No. 5,072,369 (“the ’369 patent”).
Computer Cache Coherency Corp. v. Via Techs., Inc., Nos.
05-1668, 05-1766, 2008 WL 4368770, at *21 (N.D. Cal.
Sept. 23, 2008). Because the accused products do not
3                             COMPUTER CACHE   v. INTEL CORP


include the “SNOOP signal telling” limitation, this court
affirms.
                              I
    The ’369 patent, entitled “Interface Between Buses
Attached Modules Interface Between Providing Address
Space Mapped Cache Coherent Memory Access with
Snoop Hit Memory Updates,” issued on December 10,
1991, based on an April 7, 1989 application. The ’369
patent claims an interface circuit that permits a first bus
master connected to a first bus to access directly a main
memory connected to a second bus while maintaining
coherency between corresponding data in the main mem-
ory and cache memory used by a second bus master on the
second bus. Claim 1 of the ’369 patent, the only claim at
issue on appeal, recites:
    An apparatus for providing data communication
    between first and second buses,
    the first bus providing a first plurality of bus mas-
    ters connected thereto with data read and write
    access to first data storage locations mapped to
    separate addresses within a first address space,
    wherein one of said first plurality of bus masters
    writes data to a first particular one of said first
    data storage locations by placing on the first bus
    an address to which the first particular one of said
    first data storage locations is mapped and trans-
    mitting the data via said first bus, and wherein
    one of said first plurality of bus masters reads
    data from a second particular one of said first
    data storage locations by placing on the first bus
    an address to which the second particular one of
    said first storage locations is mapped and receiv-
    ing data via said first bus,
COMPUTER CACHE   v. INTEL CORP                             4


   the second bus providing a second plurality of bus
   masters connected thereto with data read and
   write access to second data storage locations
   mapped to separate addresses within a second ad-
   dress space, wherein one of said second plurality
   of bus masters writes data to a first particular one
   of said second data storage locations by placing on
   the second bus an address to which the first par-
   ticular one of said second data storage locations is
   mapped and transmitting the data via said second
   bus, and wherein one of said second plurality of
   bus masters reads data from a second particular
   one of said second data storage locations by plac-
   ing on the second bus an address to which the sec-
   ond particular one of said second storage locations
   is mapped and receiving data via said second bus,
   wherein one of said second plurality of bus mas-
   ters connected to said second bus caches data read
   out of a subset of said second data storage loca-
   tions, said second bus including means for convey-
   ing a SNOOP signal with an address appearing on
   the bus, the SNOOP signal telling said one of said
   second plurality of bus masters when to write
   cached data to the address appearing on the bus,
   the apparatus comprising:
   first mapping means coupled to said first bus for
   mapping first addresses within the first address
   space to second addresses within the second ad-
   dress space, for asserting an indicating signal and
   for generating one of said second addresses in re-
   sponse to one of said first addresses transmitted
   on said first bus from one of said first plurality of
   bus masters, said first mapping means also gen-
   erating a SNOOP signal of a state indicating
5                             COMPUTER CACHE   v. INTEL CORP


    when a generated second address is mapped to
    one of said particular subset of the second data
    storage locations, and
    bus interface means connected to said first and
    second buses for responding to the first indicating
    signal when said one of said first plurality of bus
    masters is reading data by placing the generated
    second address and SNOOP signal on the second
    bus, receiving data from a second data storage lo-
    cation mapped to said second address, and trans-
    mitting the received data to said one of said first
    plurality of bus masters via said first bus when
    the said one of said first plurality of bus masters
    is reading data.
’369 patent col.12 l.41-col.14 l.12 (emphasis added).
                             II
    CCCC sued Via on December 2, 2004, and Intel on
April 28, 2005 for infringing the ’369 patent in separate
actions. The district court consolidated the actions on
January 11, 2006. On October 22, 2007, the district court
issued its claim construction order. On September 23,
2008, the district court granted summary judgment to Via
and Intel of non-infringement of the ’369 patent.
    CCCC appeals the district court’s claim construction
and grant of summary judgment of non-infringement of
the ’369 patent. This court has jurisdiction under 28
U.S.C. § 1295(a).
                            III
    This court reviews a district court’s claim construction
without deference. Cybor Corp. v. Fas Techs., Inc., 138
F.3d 1448, 1455-56 (Fed. Cir. 1998) (en banc). Claim
terms “are generally given their ordinary and customary
COMPUTER CACHE   v. INTEL CORP                            6


meaning.” Phillips v. AWH Corp., 415 F.3d 1303, 1312
(Fed. Cir. 2005) (en banc) (internal quotation marks
omitted). “[T]he claims themselves provide substantial
guidance as to the meaning of particular claim terms.”
Id. at 1314. In addition, a patent’s specification “is al-
ways highly relevant to the claim construction analysis.”
Id. at 1315 (internal quotation marks omitted).
    The claim term at issue in this case is “the SNOOP
signal telling said one of said second plurality of bus
masters when to write cached data to the address
appearing on the bus.” The district court construed this
term to mean “the SNOOP signal indicating to one of the
bus masters on the second bus when to write cached data
to the one of the second data storage locations at the
address appearing on the second bus.” The district court
clarified that this construction “requires the SNOOP
signal to indicate to a device on the second bus that it
should write data held in that device’s cache memory to
main memory on the second bus.” The parties dispute
whether the claimed SNOOP signal must tell a processor
to write cached data, or whether it must merely tell the
processor to determine whether it should write cached
data.
    The plain language of the claim states that the
SNOOP signal tells the processor “when to write cached
data.” ’369 patent col.13 ll.11-13. The abstract of the ’369
patent states that “when accessing a cached memory
address, the bus interface circuit places a signal on the
second bus telling the second bus master to copy data
from the cache memory into the main memory.” Id.
abstract. The specification also states that the processor
on the second bus responds to the SNOOP signal by
asserting a retry signal and writing the requested cached
data back to main memory. Id. col.2 ll.26-35, col.12 ll.16-
7                            COMPUTER CACHE    v. INTEL CORP


24. Thus, the claim language and the patent specification
support the district court’s construction.
    CCCC argues that the specification does not require
the processor to respond to the SNOOP signal by writing
cached data. Specifically, CCCC points to the following
portion of the specification:
    To ensure cache coherency, when computer 4
    seeks to read access a main memory 3 address, it
    may assert a SNOOP signal . . . . If any other
    device on Futurebus 12 such as computer 6 is
    maintaining a cache for data stored at that
    memory address, computer 6 may assert a
    “RETRY” signal which causes computer 4 to
    relinquish control of Futurebus 12 before
    completing the address cycle. At that point,
    computer 6 obtains control of Futurebus 12 and
    writes the appropriate data from cache memory 7
    back into main memory 3.
Id. col.9 ll.47-57. CCCC argues that the construction of
“SNOOP signal telling” cannot require writing data from
cache to main memory because the computer “may assert
a ‘RETRY’ signal.” See id. col.9 ll.52-53 (emphasis added).
This portion of the specification, however, does not discuss
the claimed invention. It describes the prior art one-bus
system in which the computer, not the interface circuit,
asserts the SNOOP signal.
    Accordingly, “the SNOOP signal telling said one of
said second plurality of bus masters when to write cached
data to the address appearing on the bus” means “the
SNOOP signal indicating to one of the bus masters on the
second bus when to write cached data to the one of the
second data storage locations at the address appearing on
the second bus.” This construction requires the SNOOP
signal to indicate to a device on the second bus that it
COMPUTER CACHE   v. INTEL CORP                       8


should write data held in that device’s cache memory to
main memory on the second bus.
9                            COMPUTER CACHE   v. INTEL CORP


                            IV
    This court approves summary judgment when “the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material
fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R. Civ. P. 56. This court reviews
a grant of summary judgment of non-infringement with-
out deference. O2 Micro Int’l, Ltd. v. Monolithic Power
Sys., 467 F.3d 1355, 1359 (Fed. Cir. 2006).
    Both parties agree that none of the accused products,
including the accused “snoop filter” products, generate a
SNOOP signal telling a processor that it should write its
cached data to a main memory address. Thus, no accused
products meet the “SNOOP signal telling” limitation, and
summary judgment of non-infringement was proper.
                            V
    Accordingly, this court affirms the district court’s
grant of summary judgment of non-infringement of the
’369 patent.
                      AFFIRMED